Citation Nr: 0605338	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-18 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to special monthly compensation for loss of 
use of a creative organ.

7.  Entitlement to an evaluation in excess of 10 percent for 
status post surgical repair of rectal prolapse.

8.  Entitlement to a compensable evaluation for status post 
penile implant for impotence, secondary to rectal surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran had unverified service from May 1979 to July 1979 
and active military service from September 1979 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and May 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in December 2005.  The veteran 
also submitted additional evidence at the hearing with a 
waiver of consideration by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2005).  
Further, the record was kept open for 30 days after the 
hearing for the veteran to submit additional evidence.  
38 C.F.R. § 20.709 (2005).  Such evidence was received at the 
Board in December 2005.  

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in December 2005.  The 
motion was granted in February 2006.


The issues of entitlement to service connection for a left 
and right knee disorder, an acquired psychiatric disorder, 
and an increased evaluation for status post surgical repair 
of rectal prolapse are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for a bilateral 
knee disorder by way of a rating decision dated in July 1983.  
Notice was provided in August 1983.  The veteran did not 
perfect an appeal and the decision became final.

2.  The evidence received since the July 1983 rating 
decision is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for a bilateral knee disorder.  

3.  There is no evidence of penile deformity associated with 
the veteran's service-connected impotence.

4.  The veteran has a penile implant that allows functional 
use of his penis and there is no evidence of any other 
impairment of his reproductive system to constitute loss of 
use of a creative organ.




CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a left and 
right knee disorder has been received.  38 U.S.C.A. §§ 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The criteria for a compensable disability rating for 
status post penile implant for impotence, secondary to rectal 
surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.115b, Diagnostic 
Code 7522 (2005).

3.  The criteria for entitlement to special monthly 
compensation for the loss of the use of a creative organ 
have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 
2002); 38 C.F.R. § 3.350 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran is seeking to reopen a claim of entitlement to 
service connection for a bilateral knee disorder.  He 
submitted his application to reopen a claim of service 
connection in November 1994.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran originally attempted to establish service 
connection for a knee disorder in December 1981.  The claim 
was denied in September 1982 for failure to report for a VA 
examination.  The veteran was afforded a VA examination in 
May 1983.  His claim was denied on the merits in July 1983.  
Notice of the rating action was provided in August 1983.  The 
veteran did not perfect an appeal.  The decision is final.  
See 38 C.F.R. §§ 20.302, 20.1103 (2005).  As a result, 
service connection for left and right knee disorders may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  As the veteran filed his 
application to reopen prior to this date, the earlier version 
of the law remains applicable in this case).  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the outset the Board notes that the veteran submitted 
correspondence to his congressional representative, stating a 
desire to reopen his claim, in November 1994.  The RO denied 
the veteran's claim in August 1995.  The veteran's notice of 
disagreement (NOD) was received by the RO in September 1995.  
A statement of the case (SOC) was issued that same month.  
The veteran presented testimony on his knee claim at a 
hearing at the RO in December 1995.  

The veteran wrote to his congressional representative to 
inquire as to the status of his appeal in August 1997.  The 
representative, in turn, contacted VA.  The RO wrote to the 
congressional representative and informed him that the 
veteran had failed to submit a VA Form 9 within the one year 
period following the August 1995 rating action.  Therefore, 
the RO said, his appeal was not perfected and the decision 
was final.

The veteran was not required to submit a VA Form 9 to perfect 
his appeal.  See 38 C.F.R. § 20.202 (1995).  The veteran was 
required to submit a properly completed VA Form 1-9 (version 
of form in effect) or correspondence containing the necessary 
information.  Id.  (emphasis added).  The veteran presented 
testimony in support of his claim at the hearing in December 
1995.  All necessary information was provided in that the 
veteran testified in regard to the denial of service 
connection for his bilateral knee disorder.  Moreover, the 
hearing was within the one year appeal period.  Finally, the 
hearing transcript is considered a writing, and therefore, 
the correspondence needed to perfect the appeal.  Cf. Tomlin 
v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding that 
testimony at a hearing, once reduced to writing, can be 
construed as an NOD).  Accordingly, the Board finds that the 
veteran did perfect an appeal of the August 1995 rating 
decision, his claim remains pending from the November 1994 
claim, and that the analysis of whether new and material 
evidence has been received is predicated on that finding.

The veteran served on active duty from September 1979 to 
August 1981.  The veteran claims that he suffers from 
bilateral chondromalacia that was first diagnosed in service.  

Evidence of record at the time of the July 1983 rating 
decision consisted of the veteran's service medical records 
(SMRs), VA treatment records dated in August 1982, VA 
examination reports dated in August 1982 and May 1983, VA 
hospital summary, dated in March 1983, and lay statements 
from the veteran.

The SMRs reflect that the veteran was seen for complaints of 
knee pain in May 1981.  The veteran reported a dull pain in 
both knees for the past six months.  There was no limit of 
his activities and he was noted to have a full range of 
motion.  The assessment was chondromalacia.  The veteran was 
referred for physical therapy.  A physical therapy consult 
from May 1981 noted that the veteran had been complaining of 
knee pain for about six months and that it had worsened over 
the last three weeks.  The physical examination of the knees 
was said to be within normal limits.  The assessment was 
quadriceps insufficiency.  The veteran was placed on an 
exercise program.  An entry, dated approximately a week 
later, said that the veteran was pain free and wanted to be 
on a home exercise program.

The veteran's July 1981 separation physical examination was 
negative for any complaints or findings regarding the knees.  
The veteran did not report any problems on his medical 
history form.

The veteran submitted his initial claim for benefits in 
December 1981.  He reported treatment for pain in his knees.

The veteran was scheduled for a VA examination in August 
1982.  The report from the examiner was that the veteran 
failed to report for the orthopedic portion of the 
examination.  However, x-rays of the knees were done at that 
time.  No significant bony or soft tissue abnormality was 
noted and the joint space was said to be well maintained in 
both knees.

The veteran's claim was denied in September 1982.  The RO 
found that the veteran failed to report for his orthopedic 
examination.

The veteran was given a VA examination in May 1983.  The 
veteran gave a history of pain and aching in his knees during 
service.  He reported his period of physical therapy.  He 
also reported that he was beginning to jog and exercise 
again.  The examiner said that there was a very slight 
suggestion of crepitation under the left patella with 
manipulation.  There was a full range of motion and the knees 
were said to be stable.  The examiner stated that the 
patellae could not be subluxed.  The impression was history 
of chondromalacia, without significant findings now.  X-rays 
done at the time of the examination were interpreted 
essentially the same as those from August 1982.

The May 1983 hospital summary was in regard to rectal 
surgery.  There was no mention of the veteran's knee 
complaints.

The RO denied the veteran's claim in July 1983.  The RO 
determined that there was no knee pathology found on the last 
examination.  A finding that was made on the September 1982 
rating decision.

The veteran submitted his request to reopen his claim for 
service connection in November 1994 when he wrote to his 
congressional representative.  See 38 C.F.R. § 3.155(a) 
(2005).  The evidence added to the record since the July 1983 
rating decision includes VA hospital summaries dated in April 
1983, December 1983, June 1984, and September 1990, records 
from G. Barrett, M.D., for the period from April 1995 to 
September 1995, medical restriction statement, dated in 
October 1995, RO hearing transcript, dated in December 1995, 
records from F. Kulick, M.D., for the period from March 2001 
to October 2002, VA examination reports, dated in January 
2003, statements from friends and a family member, 
information regarding chondromalacia obtained from the 
Internet and submitted in August 2004, VA treatment records 
from December 1996 to December 2004, Central Office hearing 
transcript, dated in December 2005, copy of Air Force Form 
77, dated in April 1981 and received in December 2005, and 
statements from the veteran.

The hospital summaries are new to the record.  However, they 
are not material as they relate to treatment provided for the 
veteran's service-connected prolapsed rectum and penile 
implant.  The January 2003 VA examination reports also relate 
to those issues and do not address the veteran's knee 
complaints.

The records from Dr. Kulick relate to treatment of the 
veteran's claimed depression and are not material.

The statements from a Mr. M. and a Ms. W. attest to the 
veteran having complaints of knee pain after service.  Both 
statements are new and support the veteran's contention of 
continued knee pain since service.

The records from Dr. Barrett are new to the record.  Dr. 
Barrett reviewed the veteran's history and provided a 
diagnosis of chondromalacia in April 1995.  He said that the 
diagnosis was consistent with the diagnosis of chondromalacia 
given in service.  Dr. Barrett's September 1995 statement 
explored the veteran's military history, to include a review 
of the May 1981 SMR entries that addressed the veteran's 
complaints of knee pain.  Dr. Barrett noted that an August 
1995 magnetic resonance imaging (MRI) study of both knees 
showed evidence of chondromalacia of the medial compartment 
of the right knee but was unremarkable for the left knee.  

The veteran provided additional testimonial evidence of the 
chronicity of his bilateral knee pain since service at his 
December 1995 hearing.  

The VA treatment records contain entries providing a 
diagnosis of bilateral chondromalacia, beginning in August 
2002.  Thus they are both new and material.

Finally, the veteran provided additional testimony regarding 
his symptoms during his hearing in December 2005.  

The Board finds that the evidence discussed supra to be 
material, with exceptions noted.  The evidence establishes 
the diagnosis of chondromalacia by way of the records from 
Dr. Barrett and the VA treatment records.  Thus, there is new 
evidence of a current disability that was not present at the 
time of the July 1983 rating decision.  Further, Dr. Barrett 
has provided information which tends to link the veteran's 
chondromalacia to his military service.  He made this 
statement after reviewing the veteran's SMRs.

The Board finds that this new and material evidence bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the veteran's claim for service 
connection for a bilateral knee disorder is reopened.  

II.  Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

A.  Penile Implant

There is no specific disability rating for impotence, and the 
RO has evaluated the veteran's service-connected status post 
penile implant for impotence, secondary to rectal surgery, by 
analogy (per 38 C.F.R. § 4.20) as penis deformity under 
Diagnostic Code 7522.  38 C.F.R. § 4.115(b) (2005).  The 
Board can find no other diagnostic code provision that would 
be more appropriate in rating the veteran's disability.  
There is no evidence that he has had removal of half or more 
of his penis, or that glans have been removed, such that 
would warrant consideration under Diagnostic Codes 7520 or 
7521, respectively.  Therefore, Diagnostic Code 7522 is most 
appropriate to rate this disability.

Pursuant to Diagnostic Code 7522, two distinct elements are 
required for a compensable, 20 percent, disability rating: 
penile deformity and loss of erectile power.  

Evidence of record shows that the veteran initially received 
a penile implant in September 1990.  A VA hospital summary 
from that time reported a history of impotence that was 
related to the repair of the veteran's rectal prolapse.  No 
impairment of the veteran's testes was noted.  

The veteran was granted service connection for status post 
penile implant for impotence, secondary to his rectal 
surgery, in March 1992.  He was assigned a temporary 100 
percent rating for his period convalescence.  He was then 
assigned a residual noncompensable disability rating, 
effective from November 1, 1990.

The veteran did well with the implant for a number of years.  
Additional medical records reflect that the veteran's implant 
was replaced in December 1996 with good results.  Outpatient 
records noted that the implant functioned well and there were 
no post surgical problems.  A January 1997 entry noted that 
the veteran was to return to the clinic as necessary.

The veteran was afforded a VA examination in January 2003.  
The examiner noted the initial placement of a penile implant 
in September 1990 and the replacement in December 1996.  The 
veteran reported that the second implant functioned correctly 
and that he had no problems inflating or deflating the 
prosthesis or with having satisfactory intercourse.  The 
examiner reported that there were two well healed transverse 
lower abdominal incisions.  There was no incisional or 
inguinal hernia present.  The veteran's penis was said to be 
normal.  Both prosthetic cylinders were in good position and 
the prosthesis inflated normally.  Both testes and 
epididymides were of normal size and consistency.  The 
impressions were erectile dysfunction secondary to repair of 
rectal prolapse, and status post implantation of inflatable 
penis prosthesis which functions normally.  

Associated with the claims file are VA treatment records for 
the period from August 2002 to December 2004.  There are no 
complaints or problems regarding the penile implant noted in 
the records.  Further, there is no complaint or problems 
noted of the veteran's fertility, or any problems involving 
his reproductive system.

The veteran testified in December 2005 that as long as his 
prosthetic implant worked he would be able to have children.  
The veteran also submitted a statement from his friend, Ms. 
S., at the hearing.  Ms. S. said that she had dated the 
veteran for several years.  She also said that the veteran 
had complained of pain and discomfort in his penis whenever 
they had intercourse.  

In reviewing the evidence of record the Board can find no 
basis for a compensable rating for status post penile implant 
for impotence.  There is evidence of loss of natural erectile 
power, thus the reason for the penile implant.  However, 
there is no evidence of any deformity of the penis.  

The Board has considered the veteran's statements of 
sensitivity of his penis when having relations and the 
statement provided by Ms. S.  Such evidence does not support 
an increased evaluation under the pertinent criteria.

Thus, because the medical evidence reflects that the veteran 
does not experience both penile deformity and loss of 
erectile power, the Board finds that he is properly evaluated 
at the noncompensable level for impotence.  See 38 C.F.R. § 
4.31 (2005).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  

B.  Special Monthly Compensation - Loss of Use of Creative 
Organ

The veteran is also seeking entitlement to special monthly 
compensation for the loss of use of a creative organ.  See 
38 U.S.C.A. § 1114(k) (West 2002; 38 C.F.R. § 3.350(a) 
(2005).

Loss of a creative organ will be shown by the acquired 
absence of one or both testicles (other than undescended 
testicles) or other creative organ.  Loss of use of one 
testicle will be established when examination by a board 
finds that: (a) the diameters of the affected testicle are 
reduced to one-third of the corresponding diameters of the 
paired normal testicle; or (b) the diameters of the affected 
testicle are reduced to one-half or less of the corresponding 
normal testicle and there is alteration of consistency so 
that the affected testicle is considerably harder or softer 
than the corresponding normal testicle; or (c) if neither of 
the conditions (a) or (b) is met, when a biopsy, recommended 
by a board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. 
§ 3.350(a)(1)(i)(a)-(c).

The veteran has not experienced the loss of any creative 
organ.  He has experienced loss of erectile power as a result 
of surgery for his service-connected rectal prolapse.  This 
does not equate to loss of use as the veteran has a fully 
functional penile implant.  He testified at his hearing in 
December 2005 that with the penile implant he could have 
children.  Further, there is no objective evidence of record 
that any other part of the veteran's reproductive system has 
failed to function in any manner.  Accordingly, there is no 
basis to warrant the grant of special monthly compensation 
for the loss of a creative organ.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim for an increased rating was received in 
October 2002.  Review of the record indicates that VA has 
fulfilled its duty to notify this veteran of the types of 
evidence necessary to substantiate his claim for benefits.  
In correspondence dated in October 2002 the veteran was 
informed that if he felt his service-connected disability had 
increased in severity he could submit current medical 
evidence to support his claim.  He was asked to identify 
sources of treatment so that records could be obtained.  The 
RO also informed the veteran of VA's responsibilities in the 
development of his claim and what he was required to do.  The 
veteran was encouraged to submit his evidence to the RO.

The RO again wrote to the veteran in December 2002.  The 
veteran was provided essentially the same information.

The Board finds that the October 2002 and the December 2002 
letters to the veteran fulfilled VA's duty to notify the 
veteran regarding the evidence necessary to support his 
claim, including the duty to notify the veteran to submit any 
pertinent evidence in his possession.

The Board notes that the veteran's representative raised the 
possibility of improper notification during the veteran's 
hearing in December 2005.  Specifically, he cited to a June 
2005 letter from the RO as being sent to the wrong street 
address.

The Board notes that the correspondence referred to involved 
notice of certification of the veteran's appeal to the Board.  
The October 2002 and December 2002 notice letters were sent 
to the correct address.  Moreover, there has been no offer of 
proof as to how the misaddressed letter prejudiced the 
veteran in any way.  There is no indication of the letter 
being returned by the post office.  Further, the veteran was 
furnished a hearing after the letter was sent and submitted 
additional evidence in support of his claim as allowed under 
the regulations cited in the transmittal letter.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA treatment records 
were obtained and associated with the claims file.  Private 
medical records were submitted.  The veteran was afforded a 
VA examination.  He was also afforded a hearing.  The veteran 
has not alleged that there is any outstanding evidence 
pertinent to his claim.


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for a bilateral knee 
disorder.

Entitlement to an increased compensable disability rating for 
status post penile implant for impotence, secondary to rectal 
surgery service-connected is denied.

Entitlement to special monthly compensation for the loss of 
use of a creative organ is denied.


REMAND

The veteran's SMRs reflect that he was seen on multiple 
occasions in the mental health clinic.  There are also other 
entries indicating that he was seen in group therapy.  
Further, there are entries in the SMRs stamped with a note 
that refers the reader to "See Mental Health Chart."  There 
is no indication of a mental health chart in the veteran's 
SMRs.  A request must be made for any additional military 
mental health records that may be on file for the veteran.

In regard to the veteran's claim for service connection for 
an acquired psychiatric disorder, there are records from a 
private psychiatrist, Dr. Kulick, in the claims file.  
However, those records relate to a period from March 2001 to 
October 2002.  Also, the veteran's VA outpatient records 
through 2004 show that he is prescribed medications used for 
treating depression but there are no clinical records 
reflecting any ongoing therapy or treatment for any 
psychiatric disorder.  The veteran should be contacted and 
asked to identify any source of treatment for his claim 
psychiatric disorder.

The veteran must be afforded a VA examination to aid in the 
adjudication of his claim for service connection for knee 
disability.  While there is evidence of a knee disorder in 
service and evidence of a current knee disorder, an opinion 
is necessary to establish the nexus element of the veteran's 
claim.  

Finally, the veteran's representative contends that the 
January 2003 VA examination of the veteran's service-
connected status post surgical repair of rectal prolapse was 
not complete.  The contention is that the VA examiner 
recommended a surgical examination, and a 
proctosigmoidoscopy.  A review of the examination report does 
show that the examiner recommended a separate VA surgical 
compensation and pension examination, with 
proctosigmoidoscopy, if required for adjudication.  It is not 
certain whether the examiner felt a surgical examination was 
required or that it was simply recommended if needed to fully 
evaluate the veteran's disability.

The veteran also testified that he believed he experienced 
some level of protrusion of the rectum when he would have a 
bowel movement.  He also said that he usually had to manually 
stimulate his bowel movement.  The 2003 VA examiner also 
noted that the veteran had to manually stimulate his bowel 
movements.

A new examination is necessary to fully assess the 
symptomatology and status of the veteran's service-connected 
status post surgical repair of rectal prolapse.  The last 
examination was approximately three years ago and the veteran 
has testified as recently as December 2005 that he believes 
he experiences a prolapse of the rectum when he has a bowel 
movement.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.

2.  The RO should contact the appropriate 
record agency and request any mental 
health chart and/or records regarding 
psychiatric treatment the veteran 
received during his military service.

3.  The veteran should be afforded an 
examination in regard to his claim for 
service connection for left and right 
knee disorders.  The claims file should 
be made available to the examiner for 
review as part of the examination 
process.  The examiner should review the 
entries in the service medical records 
which reflect that he was seen in May 
1981 for complaints of knee pain and 
elicit a detailed history from the 
veteran regarding in-service and post-
service knee problems.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.  
The examiner should identify any and all 
disorders associated with the veteran's 
knees.  The examiner is requested to 
offer an opinion as to whether there is 
at least a 50 percent probability or 
greater that any current knee disorder 
began during the veteran's military 
service or is related to any incident of 
such service.  A complete rationale for 
all opinions expressed must be provided.

4.  The veteran should be afforded a 
psychiatric examination.  The claims file 
should be made available to the examiner 
for review as part of the examination 
process.  The examiner should elicit a 
detailed history from the veteran 
regarding in-service and post-service 
psychiatric problems.  The examiner is 
requested to identify any and all 
psychiatric conditions for the veteran.  
The examiner is further requested to 
offer an opinion as to whether there is 
at least a 50 percent probability or 
greater that any current psychiatric 
condition began during the veteran's 
military service or is related to any 
incident of such service.  A complete 
rationale for all opinions expressed must 
be provided.

5.  The veteran should be afforded a 
gastrointestinal examination, and 
surgical examination if the examiner 
deems one is necessary, to assess the 
current status of his status post 
surgical repair of rectal prolapse.  The 
claims file should be made available to 
the examiner for review as part of the 
examination process.  All pertinent 
symptomatology and findings should be 
reported in detail.  

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

7.  Thereafter, the RO should re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


